DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minor et al. (US 2006/0243944), in view of Singh (US 2012/0161063).
Regarding claims 1-3, and 5
Minor teaches a composition comprising 1-99 wt % HFC-1234yf and 1-99 wt % HCF-1234ze (Table 5).
As the ranges of the reference and instant invention overlap. the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Minor teaches that these compositions may be used as refrigerants (paragraph 0025).
Although, Minor does not teach the use of HFO-1225zc in his mixture, Minor does disclose the use of these mixtures as refrigerants. However, Singh teaches similar mixture compositions used in refrigeration (abstract and paragraph 0003). Sign also teaches the use of compounds such as 1234yf and 1234 ze (paragraph 0048), and compounds such as 1225zc (paragraph 0046). Therefore, inclusion of 1225zc in the composition of Minor would have been prima facie obvious because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.
Regarding claims 4 and 6-9
Minor teaches the use of HFC-1234yf and at least one compound such as  HFC-1243zf and HFC-1243ze (paragraph 0011). Because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069. As the ranges of the reference and instant invention overlap. the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claims 11-12
Minor teaches evaporating and condensing the composition to produce cooling or heating in the vicinity of a body (paragraphs 0173-175).  
Regarding claims 13-15
Minor teaches a mobile refrigeration apparatus, and teaches that the system can be independent of any of any moving carrier (i.e. stationary) (paragraph 0174). This also makes the use as a mobile air conditioning unit obvious.
Regarding claims 16 and 18
Minor teaches that 245cb may be used as a tracer compound in the composition, making its inclusion obvious and present  (paragraph 0127 and table 7), and that the tracers may be used in an amount up to 1000 ppm (paragraph 0131).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahler (WO 2009/137658), in view of Singh (US 2012/0161063).
Regarding claim 10
Mahler teaches a composition comprising 1234yf and at least one additional compound such as 1233xf and 1243zf (abstract).
Because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.
Although, Mahler does not teach the use of HFO-1225zc in his mixture, Mahler does disclose the use of these mixtures as refrigerants. However, Singh teaches similar mixture compositions used in refrigeration (abstract and paragraph 0003). Sign also teaches the use of compounds such as 1234yf and 1234ze (paragraph 0048), and compounds such as 1225zc (paragraph 0046). Therefore, inclusion of 1225zc in the composition of Mahler would have been prima facie obvious because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.

Claims 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahler (WO 2009/137658), in view of Singh (US 2012/0161063), as applied to claim 10 above, in view of Minor et al. (US 2006/0243944).
Regarding claims 17 and 19
Minor teaches that 245cb may be used as a tracer compound in the composition, making its inclusion obvious and present  (paragraph 0127 and table 7), and that the tracers may be used in an amount up to 1000 ppm (paragraph 0131). Thefore, it would have been prima facie obvious to add to the teachings of Mahler and Singh by including a tracer such as 245cb in an amount of 1000 ppm or less, with a reasonable expectation of success, as suggested by Minor, and with the expected benefit of being able to more easily detect a leak.
Response to Arguments
	Applicants argue against the prior art rejections.
	Applicants amendments to the claims overcome the rejection and they have been withdrawn. However, new rejections have been made mooting these arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734